Citation Nr: 0620896	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-33 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to a compensable evaluation for residuals of 
a right ankle sprain, prior to July 25, 2005.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle sprain, since July 25, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1972 to March 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show a 
current left ankle disability.

2.  The competent medical evidence does not show that the 
veteran's bilateral knee disorder was diagnosed within one 
year of discharge from service, is related to service, or was 
caused or aggravated by his service-connected right ankle 
disability.

3.  Even with pain on motion, weakened movement, excess 
fatigability, and incoordination considered (including during 
flare-ups), the competent evidence of record does not show 
that the veteran demonstrated moderate limitation of motion 
of the right ankle, or its equivalent, prior to July 25, 
2005.

4.  Even with pain on motion, weakened movement, excess 
fatigability, and incoordination considered (including during 
flare-ups), the competent evidence of record does not show 
that the veteran demonstrated marked limitation of motion of 
the right ankle, or its equivalent, since July 25, 2005.


CONCLUSIONS OF LAW

1.  A current left ankle disorder was not incurred in or 
aggravated by service, nor is it proximately due to the 
service-connected residuals of a right ankle sprain.  38 
U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2005).

2.  A bilateral knee disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein, nor is it proximately due to the service-
connected residuals of a right ankle sprain.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2005).

3.  The criteria for the assignment of a compensable rating 
for the service-connected residuals of a right ankle sprain 
have not been met prior to July 25, 2005.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2005).

4.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of a right 
ankle sprain have not been met since July 25, 2005.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.7, 4.40, 4,45, 4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Notice consistent with the VCAA was provided in March 2003, 
prior to the September 2003 rating decision.  Such notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  That letter informed the veteran of the 
evidence required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to VA.  

In this case, all identified medical and evidentiary records 
relevant to the issues on appeal have been requested or 
obtained.  While the appellant provided release forms for 
medical evidence in April 2003, these were copies of forms 
previously submitted in regards to a separate claim.  
Therefore, there are no outstanding records to obtain.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims for service connection and increased ratings are 
being denied, no effective date will be assigned, so there 
can be no possibility of any prejudice to the veteran.




II.  Service Connection Claims

A.  Applicable Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence 
showing: (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted when a disability is 
proximately due to or the result of a service-connected 
disease, which is commonly referred to as secondary service 
connection.  Secondary service connection includes the 
concept of aggravation of a nonservice-connected disability 
by a service-connected disability.  38 C.F.R. § 3.310 (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1991).

B.  Left Ankle

The veteran has contended that his left ankle disorder is 
secondary to his service-connected residuals of a right ankle 
sprain.

The veteran's separation examination shows he reported a 
history of swollen ankles from two years ago with no 
recurrence.  His lower extremities were noted to be abnormal 
with reference to his recent sprain of the right ankle.

An August 1997 VA examination report shows there was no 
significant residual from the veteran's ankle sprain in 
service, although the veteran did have chronic ankle and knee 
problems for which he received treatment.

In a July 2003 VA examination report, the veteran indicated 
that his ankles became painful and swelled.  He used ice 
packs on them.  The ankle dorsiflexed to 25 degrees and 
plantar flexed to 45 degrees.

In July 2005, the veteran underwent VA examination.  His 
claims file was reviewed.  The veteran indicated that he 
suffered from weak ankles in service.  Currently, the ankle 
locked up and caused pain five days a week.  It occasionally 
swelled and weakened.  On examination, dorsiflexion was to 15 
degrees with pain at 10 degrees.  Plantar flexion was to 40 
degrees with pain at 35 degrees.  There was no diagnosis 
regarding the veteran's left ankle.

A review of this evidence shows that there has never been a 
diagnosis related to the veteran's left ankle.  Although the 
record does show the veteran complained of painful and 
swelling ankles, service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  The CAVC has held that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Disability means "impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
[Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect.").  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there are 
complaints of pain and swelling, but no VA physician has 
diagnosed a condition.  Additionally, even if there was a 
currently diagnosed left ankle disability, there is no 
evidence in service of a left ankle disorder and no opinion, 
other than the veteran's, that a left ankle disorder is 
related to his service-connected right ankle disability.

The Board notes the veteran's argument that he has a current 
left ankle disorder that is secondary to his service-
connected right ankle disability.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the competent medical 
evidence of record, which does not show that the veteran has 
a current disability or diagnosis.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Thus, the claim of service connection for a left ankle 
disorder is denied.  38 C.F.R. §§ 3.303, 3.304, 3.310.  In 
making this decision, the Board has considered the benefit-
of-the-doubt doctrine, but it does not apply here because the 
evidence is not in approximate balance.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

C.  Bilateral Knees

The veteran has contended that he has a current bilateral 
knee disorder that is secondary to his service-connected 
residuals of a right ankle strain.  He believed that his 
service-connected right ankle caused him to fall frequently, 
which damaged his knees.

The service medical records are silent for any complaints or 
diagnoses related to the veteran's knees.

Post-service VA treatment records show the veteran complained 
of symptoms related to his left knee beginning in May 1997.  
Subsequent treatment records showed diagnoses of effusion, 
instability, and chondromalacia.  

Degenerative arthritis was shown by x-ray evidence in July 
1998.

Osteoarthritis of the knees continued to be diagnosed in 
August 2002, February, June, and September 2003, May 2004, 
and March 2005.

In July 2005, the veteran underwent VA examination.  The 
claims file was reviewed.  He had no injury to his knees in 
service, but he stated that his weak ankles caused him to 
fall and injure both knees.  Currently, he complained of 
bilateral, daily knee pain.  He received occasional shots and 
wore knee braces for his knees.  On examination, the 
bilateral knees showed degenerative changes.  They were 
tender medially and laterally.  Bilateral flexion was to 130 
degrees with pain at 130 degrees.  Extension was to 0 degrees 
with pain.  The ligaments were stable.  The diagnosis was 
degenerative joint disease of both knees.  The examiner 
opined that it was less likely than not that the veteran's 
current degenerative joint disease of the knees is related to 
his right ankle sprain.

Based on the medical reports, the Board finds that the 
evidence preponderates against a finding that the veteran's 
currently diagnosed degenerative joint disease of the knees 
is related to his service-connected right ankle disability or 
directly to military service.

Specifically, while there is ample evidence that the veteran 
has a current diagnosis of arthritis of the bilateral knees, 
there is no evidence that this disorder is related to his 
service-connected right ankle.  In particular, there is only 
one opinion of record with regard to the origin of the 
veteran's knee disorder, that of the July 2005 VA examiner.  
That examiner opined that it was less likely than not that 
the veteran's bilateral knee disorder was related to his 
right ankle disability.  There is no opinion of record 
showing otherwise.  Therefore, service connection for the 
veteran's bilateral knees must be denied as secondary to his 
service-connected right ankle disability.

With regard to whether the veteran's bilateral knee disorder 
is related directly to his military service, the Board notes 
that there is no evidence of a knee injury in service, and 
the veteran has not contended that he injured his knees in 
service.  In addition, there is no evidence that his 
arthritis of the knees manifested within one year of his 
separation from service in March 1974.  The first evidence of 
record showing a diagnosis of arthritis of the knees is dated 
in May 1997, more than twenty years after the veteran's 
separation from active duty.  Therefore, service connection 
for the veteran's bilateral knees must be denied on both a 
direct and presumptive basis.

While the Board respects the right of the veteran to offer 
his opinion that his right ankle disability caused him to 
fall, injuring his knees, he has not been shown to have the 
requisite medical knowledge or training to offer a competent 
opinion on this matter.  See Espiritu v. Derwinski, supra.  
The only opinion of record indicates that the veteran's 
bilateral knee disorder is not related to his right ankle 
disability, and the Board may not substitute its own judgment 
for that of a medical professional.  See Colvin v. Derwinski, 
supra.

Thus, the claim of service connection for a bilateral knee 
disorder is denied.  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310.  In making this decision, the Board has considered the 
benefit-of-the-doubt doctrine, but it does not apply here 
because the evidence is not in approximate balance.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.




III.  Increased Rating for Right Ankle

A.  Applicable Law and Regulations

The veteran asserts that his right ankle disability is more 
disabling than has been rated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Under 38 C.F.R. § 4.31 (2005), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or pain on movement.  38 C.F.R. § 4.45 (2005).

In light of the Court's findings in Deluca, the impact of 
pain must be considered in making a rating determination, and 
functional loss due to pain is to be rated at the same level 
as functional loss where motion is impeded.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Moreover, the Court 
has indicated that 38 C.F.R. § 4.59 deems painful motion be 
considered limited motion, even though a range of motion may 
be possible beyond the point when pain sets in.  See Powell v 
West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 
417, 421 (1995).

The veteran's service-connected residuals of a right ankle 
sprain is rated noncompensable prior to July 25, 2005, and 10 
percent disabling thereafter, under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010-5271 (2005).

DC 5010 provides that arthritis, due to trauma, substantiated 
by x-ray findings should be rated as for arthritis, 
degenerative.

Under 38 C.F.R. § 4.71a, DC 5003 (2005), arthritis, 
degenerative, established by x-ray findings, is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

Under 38 C.F.R. § 4.71a, DC 5271 (2005), marked limitation of 
motion of the ankle warrants a 20 percent evaluation, and 
moderate limitation of motion of the ankle warrants a 10 
percent rating.  Normal limitation of motion of the ankle is 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate II (2005).

B.  Prior to July 25, 2005

Prior to July 25, 2005, the veteran's right ankle disability 
was rated noncompensable.

The evidence of record prior to July 25, 2005, includes a 
July 2003 VA examination report.  The veteran reported that 
his ankles became painful and swelled.  He used ice packs on 
them.  On examination, the veteran stood with a flat foot.  
He could heel walk and toe walk.  The ankle dorsiflexed to 25 
degrees and plantar flexed to 45 degrees.  The examiner could 
not clinically demonstrate any instability.  The diagnosis 
was residual of a right ankle sprain.  The examiner did not 
find objective findings on the veteran's problem with his 
right ankle.

This is the only medical record associated with the claims 
file that relates to the veteran's right ankle disability 
prior to July 25, 2005.  Based on the evidence, the Board 
finds that the veteran had normal motion of his right ankle.  
See 38 C.F.R. § Plate II.  Therefore, a compensable rating 
under DC 5271 for moderate or marked limitation of the 
veteran's right ankle disability is not warranted.

Regarding the factors discussed in 38 C.F.R. § 4.40 and § 
4.45, the examination report shows no evidence that pain, 
weakened movement, excess fatigability, or incoordination 
affected the veteran's motion of the right ankle.  Indeed, 
the examiner indicated that he saw no findings of any 
problems with the right ankle.

In sum, the evidence does not show that the veteran has a 
compensable limitation of motion prior to July 25, 2005.  
Considering that the examiner found no problems related to 
the veteran's right ankle disability, and range of motion was 
normal, even when the veteran's disability is considered with 
those factors in 38 C.F.R. § 4.40 and § 4.45, it is adjudged 
that the veteran's overall motion loss does not rise to the 
level of "moderate" limitation of motion.  Thus, he is not 
entitled to a compensable rating under Diagnostic Code 5271 
prior to July 25, 2005.

DC 5003 indicates that when limitation of motion of the 
specific joint involved is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  However, as 
noted above, the July 2003 VA examination showed the veteran 
had normal range of motion of his right ankle.  Therefore, a 
10 percent evaluation is not warranted under this section of 
DC 5003, for the time period prior to July 25, 2005.

DC 5003 further states that in the absence of limitation of 
motion, a 10 percent rating is assigned with x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, and a 20 percent rating is assigned with 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitation exacerbations.  Id.  While the evidence shows 
that prior to July 25, 2005, the veteran had no limitation of 
motion of the right ankle, the evidence also shows that only 
one major joint, the right ankle, is service-connected.  
Therefore, a 10 percent disability evaluation is not 
warranted under this section of DC 5003, for the time period 
prior to July 25, 2005.

C.  July 25, 2005

Effective July 25, 2005, the RO assigned a 10 percent 
evaluation to the veteran's service-connected right ankle 
disability.

In July 2005, the veteran underwent VA examination.  He 
reported using a cane, in part, because of his ankle 
disability.  There were no additional limitations with 
repetitive use or flare-ups.  Currently, the ankle locked up.  
It hurt five days per week, occasionally swelled, and 
exhibited weakness.  He rated the pain a seven out of ten.  A 
right ankle x-ray in July 2003 showed subacute fracture 
anterior margin of the tibia accessory bone, adjacent to the 
tip of the media malleolus, along with degenerative joint 
disease.

On examination, there were no deformities, swelling, or 
palpable tenderness.  Dorsiflexion was to 15 degrees with 
pain at 15 degrees minus 5 degrees, secondary to pain.  
Plantar flexion was to 40 degrees with pain at 40 degrees 
minus 5 degrees, secondary to pain.  Active range of motion 
did not produce any weakness, fatigue, or incoordination.  
The veteran had a normal gait, except for a limp that favored 
the right knee and ankle.  The diagnosis was degenerative 
joint disease of the right ankle, with accessory bone 
adjacent to the tip of the lateral malleolus, with chronic 
ankle pain.

This examination report is the only medical evidence 
regarding the veteran's right ankle for the period since July 
25, 2005.  Evaluating this evidence with the criteria 
associated with ankle disabilities, the Board finds that 
there is some evidence of limitation of motion of the right 
ankle.  In particular, both dorsiflexion and plantar flexion 
were measured at 5 to 10 degrees less than normal range of 
motion.  However, the Board finds that this does not rise to 
the level of "marked" limitation of motion instead of 
"moderate" limitation of motion.  See DC 5271.  Therefore, 
an increase to a 20 percent disability rating is not 
warranted under this Diagnostic Code for the time period 
since July 25, 2005.

Regarding the factors discussed in 38 C.F.R. § 4.40 and § 
4.45, the examination report shows no evidence that pain, 
weakened movement, excess fatigability, or incoordination 
affected the veteran's motion of the right ankle.  The 
examiner specifically indicated that none of these factors 
affected the veteran's ability to move his ankle.

In sum, the evidence does not show that the veteran has 
"marked" limitation of motion of the ankle since to July 
25, 2005.  Even factoring in the veteran's complaints of 
pain, his limitation of motion of the right ankle does not 
rise to the level of being considered "marked."  Thus, he 
is not entitled to a 20 percent rating under Diagnostic Code 
5271 since July 25, 2005.

Finally, a 20 percent rating is not warranted under the 
remaining criteria of DC 5003 because there is no x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003.

D.  Conclusion

Other rating criteria pertinent to the ankle were considered; 
however, the severity of the veteran's service-connected 
right ankle disability does not meet the criteria for a 
compensable rating prior to July 25, 2005, and a rating in 
excess of 10 percent thereafter, under any other code.  
Diagnostic Codes 5270 and 5272 govern ratings for ankylosis 
of the ankle and the subastragalar or tarsal joint.  
Ankylosis has never been demonstrated, so a rating under 
those codes is not appropriate.  Diagnostic Code 5273 governs 
ratings for malunion of the os calcis or astragalus; and 
Diagnostic Code 5274 governs ratings for astragalectomy.  
Neither of these conditions is shown by the medical evidence 
of record.  As such, a rating under either of those codes is 
also inappropriate.

The preponderance of the evidence is against the claim for a 
compensable rating prior to July 25, 2005, and a rating in 
excess of 10 percent thereafter for the service-connected 
residuals of a right ankle sprain.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Service connection for a left ankle disorder is denied.

Service connection for a bilateral knee disorder is denied.

A compensable evaluation for residuals of a right ankle 
sprain, prior to July 25, 2005, is denied.

An evaluation in excess of 10 percent for residuals of a 
right ankle sprain, effective July 25, 2005, is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


